            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN BUCHANAN,                      :
        Petitioner,                 :
                                    :            No. 1:17-cv-01618
           v.                       :
                                    :            (Judge Rambo)
WARDEN BALTAZAR,                    :
        Respondent                  :

                               ORDER

     AND NOW, this 23rd day of October 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus filed pursuant to 28
        U.S.C. § 2241 (Doc. No. 1), is DISMISSED for lack of jurisdiction; and

     2. The Clerk of Court is directed to CLOSE this case.


                               s/Sylvia H. Rambo
                               SYLVIA H. RAMBO
                               United States District Judge
